Citation Nr: 1414356	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  13-03 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cubital tunnel syndrome (also claimed as ulnar carpal tunnel syndrome) of the right hand.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2012, the Board remanded the issues of entitlement to service connection for bilateral cubital tunnel syndrome and prostatitis for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, in a January 2013 rating decision, the RO granted service connection for cubital tunnel syndrome of the left hand and prostatitis with nocturia.  The RO also issued a statement of the case with respect to the issue of entitlement to service connection for cubital tunnel syndrome of the right hand.  Thereafter, the Veteran perfected his appeal with respect to such issue by filing a timely substantive appeal (VA Form 9) later in January 2013.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's Brief of Appellant, which was received in February 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that service connection is warranted for cubital tunnel syndrome, which he also claimed as ulnar carpal tunnel syndrome, of the right hand.  In this regard, his representative argues that such is related to his in-service fractures to the right hand.  The Board notes that he is currently service-connected for cubital tunnel syndrome of the left hand.    

The Veteran's service treatment records reflect that, in July 1990 and June 1999, he sustained a "boxer's fracture" to his right hand.  Additionally, in November 2004, he sought treatment for complaints of numbness and tingling in the last two digits of the left hand that started three weeks previously.  Ulnar tunnel syndrome was diagnosed.  No symptoms referable to the right hand were noted.  

At a March 2008 VA examination, the Veteran reported that he had been having symptoms of both hands going numb from the elbow down on the ulnar side to the ulnar aspect of the fingers.  He reported that such happened for the first time 1999 and reportedly received some physical therapy at such time and had been advised on stretching exercises.  He reported symptoms in both hands, more so on the left hand than the right.  Upon physical examination, the Veteran had paresthesias along the distribution of the ulnar nerve in both the upper extremities, which the examiner indicated was consistent with cubital tunnel syndrome bilaterally.  While not of record, the examiner reported that an EMG conducted in connection with the examination confirmed bilateral cubital tunnel syndrome, mild on the right and moderate on the left.  However, the examiner did not offer an etiological opinion regarding the Veteran's cubital tunnel syndrome of the right hand.

In light of the Veteran's in-service treatment for two right hand fractures, his allegations regarding complaints of numbness and tingling since 1999, and the current diagnosis of cubital tunnel syndrome of the right hand, the Board finds that a remand is necessary in order to obtain an addendum opinion regarding the etiology of such disorder.

The Board further notes that, while referenced by the March 2008 VA examiner, the results from the Veteran's EMG conducted the same month are not of record.  Additionally, none of the Veteran's post-service treatment records have been associated with the record.  Therefore, while on remand, the AOJ should request that the Veteran to identify all VA and non-VA healthcare providers who treated him for his cubital tunnel syndrome of the right hand and, thereafter, obtain all identified records, to include the report of the March 2008 EMG conducted in connection with the VA examination, for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran to identify all VA and non-VA healthcare providers who treated him for his cubital tunnel syndrome of the right hand.  After securing any necessary authorization forms, obtain all identified records, to include the report of the March 2008 EMG conducted in connection with the VA examination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's March 2008 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After a review of the claims file, to specifically include the Veteran's service treatment records and the March 2008 VA examination report, which includes the Veteran's allegations regarding complaints of numbness and tingling since 1999, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's cubital tunnel syndrome of the right hand began during service or is otherwise causally related to any incident of service, to include his right hand fractures in July 1990 and June 1999. 

In offering any opinion, the examiner should discuss the Veteran's lay statements regarding the onset and continuity of symptomatology.  Any opinion expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


